COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Ricky D. Parker and James Myers v. Schlumberger Technology
                         Corporation

Appellate case number:   01-14-01018-CV

Trial court case number: 14-DCV-218252

Trial court:             268th District Court of Fort Bend County

        The court ORDERS a stay of all proceedings in the trial court pending resolution of the
interlocutory appeal, except that the trial court may hear matters relating to the temporary
injunction and may issue orders that modify or dissolve that injunction.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually    Acting for the Court


Date: April 30, 2015